UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6724




KENNY A. CARTER,

                                           Petitioner - Appellant,

          versus


JOHN     ASHCROFT,      Attorney     General;
ELIOT SPITZER,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-04-178-GEC)


Submitted:   October 29, 2004          Decided:     November 23, 2004


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenny A. Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenny A. Carter appeals from the district court’s orders

dismissing without prejudice his petition filed under 28 U.S.C.

§ 2241 (2000) and denying his motion for reconsideration.             We have

reviewed the record and find no reversible error.          Accordingly, we

affirm   the   district     court’s    dismissal   of   Carter’s   petition.

Because,   however,   the    district    court’s   dismissal   was   without

prejudice, Carter may refile his petition in the place of his

incarceration.    We deny Carter’s motion to seal his records.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      - 2 -